Case 20-14495-mdc          Doc 14   Filed 12/16/20 Entered 12/16/20 15:39:30          Desc Main
                                    Document     Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 20-14495
Andrew R Gross                    : Chapter 13
                                  : Judge Magdeline D. Coleman
Debtor(s)                         : *******************

 OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION OF THE PLAN
                       (DOCKET NUMBER 2)

        Wells Fargo Bank, N.A. ("Creditor") by and through its undersigned counsel, objects to

the confirmation of the currently proposed Chapter 13 Plan ("Plan") filed by Andrew R Gross

(''Debtor'') as follows:

    1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

        commonly known as 325 Peachtree Dr., Jenkintown, PA 19046-5002 ("Property").

    2. Creditor has filed Proof of Claim number 6 in the amount of $202,189.82. This amount

        includes a pre-petition arrearage in the amount of $22,519.06.

    3. Debtor's Plan does not provide for the arrearage due on Creditor's claim, and therefore

        proposes an impermissible modification of Creditor's claim and a violation of 11 U.S.C.

        §§1322 and 1325.


        WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Plan.


                                                     Respectfully submitted,

                                                      /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028


20-021185_JDD1
Case 20-14495-mdc   Doc 14   Filed 12/16/20 Entered 12/16/20 15:39:30      Desc Main
                             Document     Page 2 of 4



                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-021185_JDD1
Case 20-14495-mdc       Doc 14    Filed 12/16/20 Entered 12/16/20 15:39:30            Desc Main
                                  Document     Page 3 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                            :
                                  : Case No.: 20-14495
Andrew R Gross                    : Chapter 13
                                  : Judge Magdeline D. Coleman
Debtor(s)                         : *******************

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Wells Fargo

Bank, N.A. to the Confirmation of the Original Plan was served on the parties listed below via

e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229,
   Philadelphia, PA 19105, ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Andrew R Gross, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on December ___,
                                                                                         16
2020:

   Andrew R Gross, 325 Peach Tree Drive, Jenkintown, PA 19046

   Andrew R Gross, 325 Peachtree Dr, Jenkintown, PA 19046-5002

   Wells Fargo Mortgage, P O Box 31557, Billings, MT 59107



      December 16, 2020
DATE: ________________
                                                    /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181


20-021185_JDD1
Case 20-14495-mdc   Doc 14   Filed 12/16/20 Entered 12/16/20 15:39:30      Desc Main
                             Document     Page 4 of 4



                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-021185_JDD1
